United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 25, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                         No. 04-30564 c/w
                           No. 04-30566
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JEVON FREDERIC ARMOUR; RASHAD DARNELL SMITH,

                                    Defendants-Appellants.

                        --------------------
           Appeals from the United States District Court
               for the Western District of Louisiana
                     USDC No. 1:04-CR-10001-2
                        --------------------

Before DAVIS, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Court-appointed counsels for Jevon Frederic Armour and

Rashad Darnell Smith have requested leave to withdraw and have

filed briefs as required by Anders v. California, 386 U.S. 738

(1967).   Our independent review of counsels’ briefs, Smith’s

responses, and the records discloses no nonfrivolous issue for

appeal.   Counsels’ motions for leave to withdraw are GRANTED,

counsels are excused from further responsibilities, and the



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
           No. 04-30564 c/w Nos. 04-30565 and 04-30566
                               -2-

appeals of Armour and Smith are DISMISSED.   See 5TH CIR. R. 42.2.

Smith’s motion to appoint substitute counsel is DENIED.